DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Micah Drayton (Reg. No. 69,906) on 07 June 2021.
The application has been amended as follows: 
Claim 1 (Currently amended).  A system for recording a digitally signed assertion using an authorization token, the system comprising a cryptographic evaluator, the cryptographic evaluator comprising a computing device designed and configured to:
receive a dataset and an authorization token, wherein the authorization token further comprises:
a verification datum of a device-specific secret possessed by the cryptographic evaluator;
a digital signature of a certificate authority generating the authorization token; and
a secure temporal attribute;
produce a secure proof using the device-specific secret;
generate a first digitally signed assertion as a function of the dataset, the secure proof, and the authorization token; and
enter the first digitally signed assertion in at least an instance of a first temporally sequential listing.
Claim 3 (Currently amended).  The system of claim 2, wherein the second digitally signed assertion is entered in the first temporally sequential listing.
Claim 4 (Currently amended).  The system of claim 2, wherein the second digitally signed assertion is entered in at least an instance of a second temporally sequential listing.
Claim 5 (Currently amended).  The system of claim 1, wherein the authorization token is contained in a second digitally signed assertion.
Claim 6 (Currently amended).  The system of claim 1, wherein the cryptographic evaluator is configured to receive the authorization token by:
generating the verification datum using the device-specific secret;
providing the verification datum to the certificate authority; and
receiving the authorization token from the certificate authority containing the generated verification datum.
Claim 7 (Currently amended).  The system of claim 1, wherein the digitally signed assertion further includes a secure timestamp.
Claim 8 (Currently amended).  The system of claim 1, wherein the cryptographic evaluator is further configured to generate the proof of authenticity using a physically unclonable function.
Claim 9 (Currently amended).  The system of claim 1, wherein the cryptographic evaluator is further configured to generate the proof of authenticity using a hardware private key generator.
Claim 10 (Currently amended).  The system of claim 1, wherein the cryptographic evaluator is further configured to generate the proof of authenticity using an attested computing protocol.
Claim 11 (Currently amended).  A method of recording a digitally signed assertion using authorization token, the method comprising:  
receiving, at a cryptographic evaluator, wherein the cryptographic evaluator comprises a computing device, a dataset and an authorization token, wherein the authorization token further comprises:
a verification datum of a device-specific secret possessed by the cryptographic evaluator;
a digital signature of a certificate authority generating the authorization token; and
a secure temporal attribute;
producing, at the cryptographic evaluator, a secure proof using the device-specific secret;
generating, at the cryptographic evaluator, a first digitally signed assertion as a function of the dataset, the secure proof, and the authorization token; and
entering, by the cryptographic evaluator, the first digitally signed assertion in at least an instance of a first temporally sequential listing.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or make obvious the claimed digital signed assertion generation scheme wherein an assertion is generated using a dataset, a secure proof is generated using a device specific secret, and a token that includes verification data of the device specific secret, a digital signature from a certificate 
Reddy discloses a software trustworthiness determination system wherein a request is received to assess the trustworthiness of a software asset ([0125]) such that the entire software asset can be received ([0159]), which meets the limitation of receive a dataset. Trust records for the software asset are also received ([0132] & [0162]), which meets the limitation of receive an authorization token. The trust records can include digital signatures of trust assertions wherein the digital signatures can be created from multiple entities ([0134]), which meets the limitation of wherein the authorization token further comprises a verification datum of a device-specific secret possessed [by the cryptographic evaluator]. The trust records can include timestamps ([0115]), which meets the limitation of the authorization token further comprises a secure temporal attribute. A certificate authority may digitally sign the trust record ([0149]).
Reddy does not specify that one of the entities is the evaluation entity and that an assertion is generated using the software, trust records, and a secure proof generated using the same entity private key utilized to generate the digital signature in paragraph [0134].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Bankston, U.S. Publication No. 2019/0149524, discloses providing cryptographically signed clusters of assertions.
Levy, U.S. Publication No. 2019/0363882, discloses creating assertions that are added to distributed ledgers.
Conrado, U.S. Publication No. 2008/0052772, discloses the creation of zero-knowledge proofs using secret values.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437